179 F.2d 809
86 U.S.App.D.C. 410, 84 U.S.P.Q. 66
KOBER,v.AKIN, Major General, et al.
No. 10103.
United States Court of Appeals District of Columbia Circuit.
Argued Dec. 14, 1949.Decided Jan. 9, 1950.

Appeal from the United States District Court for the District of Columbia.
Mr. Mark P. Friedlander, Washington, D.C., for appellant.
Mr. Ross O'Donoghue, Assistant United States Attorney, Washington, D.C., with whom Mr. George Morris Fay, United States Attorney, Washington, D.C., was on the brief, for appellees Akin and Moynaham.  Mr. John D. Lane, Assistant United States Attorney, Washington, D.C., also entered an appearance for appellees Akin and Moynahan.
Mr. Howard Nelson Moore, Washington, D.C., for appellee Hall.
Before EDGERTON, CLARK, and WASHINGTON, Circuit Judges.
PER CURIAM.


1
Appellant brought this suit to recover damages alleged to have been caused by unlawful conduct of appellees in causing the loss of appellant's rights in two patent applications.  Appellant has been compelled by a judgment of the United States District Court for the Eastern District of Virginia, affirmed by the Court of Appeals for the Fourth Circuit, to assign these patents to the United States.  Kober v. United States, 170 F.2d 590, certiorari denied, 336 U.S. 945, 69 S.Ct. 812.  We find no prejudicial error in the record.  The orders of the District Court are therefore affirmed.